Citation Nr: 0624361	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to July 1974. These matters come before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision by the Albuquerque Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In March 2004, the 
veteran testified before a Decision Review Officer; a 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD due to an incident that 
occurred in service while serving on the USS San Diego AFS-6.  
He alleges that in 1971 while the USS San Diego AFS-6 was 
stationed in Norfolk, VA, he fell overboard.  His service 
personnel records show that he served on the USS San Diego 
AFS-6 in 1971.  Post service medical records include a 
diagnosis of PTSD.  Records of this alleged incident were 
sought from the US Naval Historical Center; no response has 
been received to date.  In March 2004 such records were 
sought from the U.S. Armed Forces Center for Research of Unit 
Records (USASCRUR).  In December 2004, USASCRUR replied that 
a coordinated search with the National Archives and Records 
Administration (NARA) in an attempt to verify the stressor 
incident was unsuccessful.  The reply indicated that NARA was 
currently unable to locate the 1971 USS San Diego Deck Logs 
needed to conduct research into the incident, but that future 
requests for deck logs should always list a 60 day time 
period of the stress incidents.  As the necessary deck logs 
are unable to be located, the VA has a heightened duty to 
assist the veteran in developing his claim.  The record shows 
that exhaustive measures have not been taken to confirm (or 
discount) the alleged stressor event.  

In July 2003, a statement from RM, a fellow seaman, indicated 
that he witnessed the veteran falling overboard.  In a 
December 2003 statement of the case, the RO indicated that it 
did not submit RM's statement for verification of service 
since the veteran had not been diagnosed with PTSD.  However, 
March 2004 VA examination includes a clear diagnosis of 
delayed onset of chronic mild PTSD and links the diagnosis to 
the alleged military stressor.  As PTSD has now been 
diagnosed, it should be verified as to whether or not RM had 
service.  

In the July 2003 statement, RM indicated that he witnessed RS 
receiving a letter of commendation for helping to rescue the 
veteran.  Although a March 2004 letter to USACRUR noted that 
RS received a letter of commendation, there is no indication 
of whether or not such a letter of commendation was verified.  

AS mentioned above, on March 2004 VA examination the 
diagnoses included PTSD, related, at least in part to the 
stressor alleged (but not yet verified).  If an alleged 
stressor is verified, a VA examination would be indicated.  

It appears that pertinent medical records remain outstanding.  
The file shows that the appellant receives periodic treatment 
at Albuquerque VAMC; however, more recent treatment records 
may not have been associated with the claims file.  As such 
records might have a bearing on the appellant's claim (and 
are constructively of record), they must be secured.  

The RO should ensure that the appellant has been provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for PTSD since 
his discharge from service.  The RO/AMC 
should obtain copies of all treatment 
or evaluation records (those not yet 
secured) from the identified sources. 

3.  The RO/AMC should ask the veteran 
to provide a detailed statement of the 
alleged stressor event that occurred in 
service.  The RO/AMC should arrange for 
exhaustive development for verification 
of the alleged stressor.  The RO/AMC 
must ascertain, to the extent possible, 
whether or not RM had service with the 
veteran on board the USS San Diego AFS-
6 and whether or not RS received a 
letter of commendation for helping to 
rescue the veteran.  The veteran should 
be asked to provide a 60 day time 
period surrounding the stressor event.  
If the veteran provides a 60 day time 
frame, then another search should be 
made for the ships' logs of the USS San 
Diego AFS-6.  

4.  If (and only if) an alleged 
stressor event in service is verified, 
the RO/AMC should arrange for the 
veteran to be afforded another VA 
psychiatric examination to determine 
whether or not he has PTSD based on a 
verified stressor event in service.  
The RO/AMC should advise the 
psychiatrist which stressor(s) are 
verified.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  If 
PTSD is diagnosed, the examiner should 
identify the symptoms and stressor 
event on which the diagnosis is based.
5.  The RO should then review the claim 
in light of all evidence added to the 
record since their last previous review 
of the claim.  If it remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


